Citation Nr: 0911582	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-39 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable rating for pilonidal, perirectal 
sinus, postoperative residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

The Veteran served on active duty from June 1974 to December 
1977.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied entitlement to the benefit sought. 

The Board previously considered and remanded this case in 
October 2008, to ensure comprehensive notice under the 
Veterans Claims Assistance Act of 2000 (VCAA) of the 
procedures to substantiate an increased rating claim as set 
forth in the decision of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).


FINDING OF FACT

The Veteran's postoperative residuals of a pilonidal 
perirectal sinus does not meet the minimum requirements for a 
compensable evaluation based upon surface area of the post-
surgical cyst removal scar, characteristics such as 
instability and painfulness, or limitation of function.


CONCLUSION OF LAW

The criteria for a compensable rating for pilonidal, 
perirectal sinus, postoperative residuals, are not met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10, 4.31; 4.118, Diagnostic Codes 7801-7805, 7819 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2008), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). 

The provisions of 38 C.F.R. § 3.159 have been in part 
revised. These revisions are effective as of May 30, 2008. 73 
Fed. Reg. 23,353-23,356 (April 30, 2008). The final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided. See 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2007). 
The RO has informed the Veteran of what evidence would 
substantiate his claim for an increased rating through VCAA 
notice correspondence issued in July 2004 and November 2008, 
which notified him as to each element of satisfactory notice 
set forth under the Pelegrini II decision. The October 2005 
Statement of the Case (SOC) and December 2008 Supplemental 
SOC (SSOC) explained the general criteria to establish a 
claim for an increased rating. The VCAA notice further 
indicated the joint obligation between VA and the Veteran to 
obtain pertinent evidence and information, stating that VA 
would undertake reasonable measures to assist in obtaining 
further VA medical records, private treatment records and 
other Federal records. See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002). 

The Court's decision of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) further establishes a heightened notice obligation 
under the VCAA to a claimant attempting to establish 
entitlement to an increased rating for a service-connected 
disability. The Vazquez decision requires that VA notify the 
claimant that to substantiate a claim for increased rating 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life. Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant. Additionally, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.

The RO has provided the Veteran with November 2008 
correspondence which met the requirements of Vazquez and 
properly informed the Veteran of the evidence that he would 
need to provide indicating that the service-connected 
disorder under evaluation had increased in severity in 
accordance with the provisions of the rating schedule.

The relevant notice information also must have been timely 
sent. The Court in Pelegrini II prescribed as the definition 
of timely notice the sequence of events whereby VCAA notice 
is provided in advance of the initial adjudication of the 
claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1). Here, the initial July 2004 VCAA notice met this 
standard for timely notice. While the November 2008 notice 
letter in comparison did not meet this requirement, the 
Veteran has had an opportunity to respond to the most recent 
correspondence in advance of the December 2008 SSOC 
readjudicating his claim. That correspondence also requested 
that he identify any additional VA or private medical 
treatment received since 2004 in support of his claim. There 
is no indication of any further available evidence or 
information that must be associated with the record. The 
Veteran has therefore had the full opportunity to participate 
in the adjudication of the claim. See Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. 
Cir. 2007).                

The RO/AMC has taken appropriate action to comply with the 
duty to assist the Veteran through obtaining records of VA 
outpatient treatment and hospitalization. The Veteran has 
undergone an August 2004 VA dermatological examination. See 
38 C.F.R. § 4.1 (for purpose of application of the rating 
schedule accurate and fully descriptive medical examinations 
are required with emphasis on the limitation of activity 
imposed by the disabling condition). He has provided several 
lay statements in support of his claim. He has not requested 
the opportunity to appear at a hearing in support of his 
claim at any point. The record as it stands includes 
sufficient competent evidence to decide the claim. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, no further 
action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim on the merits. 

Analysis of the Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R.             § 4.1 (2008). Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally,          the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the Veteran's disability. Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability. Francisco 
v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The RO has evaluated the Veteran's postoperative residuals of 
a pilonidal, perirectal sinus as noncompensable under 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7819, for 
benign skin neoplasms. 

Effective August 30, 2002, VA revised the schedular criteria 
for the evaluation of dermatological disorders. See 67 Fed. 
Reg. 49,596 (July 31, 2002) (later codified at 38 C.F.R. § 
4.118).

Diagnostic Code 7819, pertaining to benign skin neoplasms, 
provides that this disorder in turn will be rated on the 
basis of disfigurement of the head, face, or neck at 
Diagnostic Code 7800, of scars at Diagnostic Codes 7801 
through 7805, or of impairment of function.

Under the rating criteria pertaining to the evaluation of 
scars, Diagnostic Code 7801 provides that scars other than on 
the head, face, or neck, that are deep or that cause limited 
motion, and cover an area of at least 6 square inches (39 
square cm.) warrant a compensable evaluation. Under 
Diagnostic Code 7802, scars other than on the head, face, or 
neck, that are superficial and do not cause limited motion, 
and cover an area of at least 144 square inches (929 square 
cm.) warrant a compensable evaluation. 

Diagnostic Code 7803 provides that a scar that is superficial 
and unstable warrants the assignment of a maximum 10 percent 
rating. Note 1 to that criteria defines an unstable scar as 
is one where, for any reason, there is frequent loss of 
covering of skin over the scar. Note 2 further provides that 
a superficial scar is one not associated with underlying soft 
tissue damage.

Under Diagnostic Code 7804, a scar that is superficial and 
painful on examination warrants the assignment of a 10 
percent rating. 

Also, Diagnostic Code 7805 provides that other scars (not 
otherwise considered under the rating schedule) are to be 
rated on the basis of limitation of function of the affected 
part. 

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met. 38 C.F.R. § 4.31.

Effective October 23, 2008, VA again revised the criteria for 
the evaluation of scars. 73 Fed. Reg. 54,710-12 (Sept. 23, 
2008). The implementing regulation for the new rating 
criteria provides that these revisions apply only to 
applications for benefits received by VA on or after October 
23, 2008. A claimant rated under a previous version of the 
criteria may request review under the most recent criteria. 
The Veteran's claim for increase preceded by several years 
October 23, 2008, and he has not specifically requested 
evaluation under the latest revised criteria, and hence these 
provisions do not presently apply. It warrants mention, 
however, that several of the changes in the new regulation 
are applicable to instances of evaluation of several service-
connected scars concurrently, which is not the case here, and 
thus would not likely result in a substantial change in 
outcome. 

Through his correspondence received at the RO in July 2004, 
the Veteran filed an informal claim for increase for his 
service-connected post-operative residuals of a pilonidal 
sinus, then evaluated as noncompensable. In this statement he 
described the reappearance of a cyst in the previous location 
as during service, and indicated he had recently undergone 
surgery to remove this cyst. 

In an August 2004 correspondence, the Veteran alleged that 
since undergoing a cyst removal procedure earlier that year, 
he had developed two more cysts on the buttocks, and two 
cysts on the lower part of the stomach. 

The Veteran underwent a period of VA inpatient treatment in 
February 2004 at which point he reported that a rectal cyst 
for which he had undergone removal during service had 
reappeared and was seeping a clear drainage and causing 
discomfort usually at the end of the day. The initial 
impression was of perianal abscess and obesity. The cyst area 
was not causing any type of pain at that time.

On VA outpatient evaluation in April 2004, the Veteran 
described a painful sensation with swelling near the buttock 
area and stated this had been going on since January. There 
had been some drainage of yellowish fluid but no bleeding 
from that and there was some complaint of occasional pain. 
The symptoms waxed and waned. The episode had not been 
treated with an incision, drainage or antibiotic therapy. An 
evaluation report later that month indicates that the Veteran 
had undergone a procedure for incision of the perirectal 
abscess and that it was adequately draining. He then 
underwent a fistulotomy procedure times two with placement of 
a Penrose drain under general endotracheal anesthesia. A May 
2004 report indicates the Veteran was doing well status-post 
fistulotomy and that his pain was controlled, and there was 
minimal drainage from his wounds as they were healing well. 
The drainage was mild yellow and decreasing in volume, and 
did not disturb the Veteran. 

When the Veteran underwent reevaluation in July 2004, there 
was an increasing healing of the wound, and the Veteran did 
not have any complaints at that time. He continued with his 
sitz baths and his wound was healing well. He had no bleeding 
or problems with bowel movements. The perianal areas were 
healed, the fistula site was epithelialized and healed well, 
and the Veteran had no complaints. There was no pain on 
examination and no gross blood noted. 

On a VA dermatological examination in August 2004, the 
Veteran reported that the cyst located in the rectal area had 
started seeping drainage again around January 2004, but that 
it was surgically fixed. He had antibiotic therapy for seven 
days in June 2004, and underwent sitz baths both before and 
after his surgical procedures. He was no longer on any form 
of therapy. There were no side effects to the treatment and 
it had been successful. There was no skin breakdown and no 
fevers. According to the examiner, the Veteran's weight was 
chronically up, and if he lost some weight there would be 
less irritation to that area. Objectively, there was an old 
pilonidal cystectomy scar that was well-healed and not of any 
problem or consequence. The scar was over less than one 
percent of the local area, and one percent of the total body 
surface area. The rectal area was asymptomatic at that point. 
There was no scarring or evidence of any acute or chronic 
problem going on. There was no seepage or skin breakdown or 
irritation. The diagnosis was healed peri-rectal abscess, and 
healed pilonidal cystectomy. 

In December 2004, the Veteran obtained VA outpatient 
treatment for complaints of fatigue that interfered with his 
ability to continuously carry out occupational duties. There 
was no reference to any reappearance of symptoms involving 
the removed pilonidal cyst. 

In October 2008, the Board remanded this case, in part to 
afford the Veteran comprehensive notice under the VCAA as to 
the procedures to substantiate his claim. In accordance with 
the Board's remand directives, a November 2008 development 
letter sent to the Veteran requested that he directly provide 
or otherwise identify any remaining sources of additional 
relevant treatment records dated since 2004. The Veteran has 
not since responded with additional evidence or information 
pertaining to further treatment for his residuals of a cyst 
removal.
Based upon review of the above symptomatology under the 
applicable rating criteria, the Board finds that a 
noncompensable evaluation continues to remain appropriate for 
the residuals of a pilonidal, perirectal sinus. Under the 
rating criteria the RO has applied, 38 C.F.R. § 4.118, 
Diagnostic Code 7819, for benign skin neoplasms, the 
provisions for evaluation according to either scars, or 
functional impairment are determinative. 

Considering first the criteria for the evaluation of scars, 
there is no indication that Diagnostic Codes 7801 or 7802 
would provide a basis for a compensable rating based on 
measurement of surface area of the affected region. While a 
measurement of the dimensions of the post-operative cyst 
removal scar is not of record, the VA examiner observed the 
scar was less than one percent of the local area, as well as 
less than one percent of the total body surface area. As a 
result, provided the Veteran's post-surgical scar were deep 
or caused limited motion, there is no indication of surface 
area warranting a compensable rating under Diagnostic Code 
7801 based on total area a minimum of 6 square inches. Since 
Diagnostic Code 7802 requires a minimum surface area of 144 
square inches to warrant a compensable evaluation, this 
diagnostic code also would not substantiate an increased 
rating under the present circumstances. The Veteran has 
further contended that he has since developed one or more 
additional scars in proximity to the service-connected 
pilonidal cyst. However, there is no indication any of these 
new scars developed due to the original service-connected 
pilonidal cyst, or are otherwise related to service, and thus 
any related symptomatology cannot be considered in 
calculating the scar surface area or for other purposes. 

When applying the provisions of Diagnostic Code 7803, for a 
superficial and unstable scar, the evidence of record does 
not establish that the criteria for a compensable rating are 
met. While the post-surgical scar associated with the 
Veteran's cyst removal procedure may meet the definition of a 
superficial scar, there is no medical evidence to indicate 
instability is present. The February 2004 report of initial 
evaluation for reappearance of a pilonidal sinus demonstrates 
that at this time the Veteran experienced swelling and 
drainage of fluid from the site of the cyst. Following having 
undergone surgery in April 2004, the next month it was 
observed that there was minimal drainage from his wound and 
it was healing well. Thereafter, one-month later in July 
2004, it was noted that the wound was healing well. The 
perianal areas were healed, the fistula site was 
epithelialized and healed well, and the Veteran had no 
complaints or continued drainage present. On examination in 
August 2004, the VA examiner noted no remaining side effects 
of the prior surgery and treatment course, and further 
indicated the absence of any skin breakdown or irritation. 
The diagnosis provided was of a healed peri-rectal abscess 
and pilonidal cystectomy. Consequently, following a brief 
period of instability of the pilonidal sinus area for a few 
months preceding and since the cyst removal surgery, the 
medical evidence demonstrates that the area had generally 
healed.        It follows that there is no indication that 
the Veteran's post-surgical scar has been characterized by 
instability to correspond to a compensable rating at 
Diagnostic Code 7803.

The next relevant source of rating criteria is Diagnostic 
Code 7804, under which a superficial and painful scar 
warrants assignment of a 10 percent rating. Prior to the 
April 2004 cyst removal surgery and fistulotomy, the Veteran 
reported having occasional pain in the location of the cyst. 
One-month after the surgery, he reported that the pain was 
controlled. The following month he did not have any 
complaints associated with the results of the cyst removal. 
The August 2004 VA examination report confirmed that the 
pilonidal cystectomy scar that was well-healed and no longer 
caused the Veteran any specific problem. Apart from a period 
of a few months, the Veteran has not had experienced pain and 
discomfort at the site of the post-surgical scar. 

The Board has further applied Diagnostic Code 7805, under 
which a scar is to be evaluated on the basis of limitation of 
function. This evaluative criteria is also generally similar 
to the provisions under Diagnostic Code 7819 for evaluating a 
benign skin neoplasm due to impairment of function. The 
competent evidence   does not show that the Veteran has ever 
experienced or identified having had functional impairment 
from a pilonidal cyst removal. On this subject, the August 
2004 VA examiner considered the scar area to be well-healed 
and without any residual problem or consequence. There is 
therefore no basis to suggest there is limitation of function 
such as limitation of motion of the hip or either lower 
extremity, or other impairment resulting in compensable 
manifestations.
Accordingly, based on all applicable criteria under the 
rating schedule, a noncompensable rating for postoperative 
residuals of a pilonidal, perirectal sinus should remain in 
effect. 

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation. In 
this case, the Veteran has not shown that his service-
connected residuals of a cyst removal has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating. As indicated in 
the report of December 2004 VA outpatient treatment, the 
Veteran remained employed on a full-time basis. The service-
connected disorder under evaluation also has not necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards. In the absence of the evidence of such factors, 
the Board is not required to remand this case to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). 
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons the claim for a compensable rating for 
pilonidal, perirectal sinus, postoperative residuals, is 
being denied. The preponderance of the evidence is 
unfavorable to the claim, and under these circumstances the 
benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).







ORDER

A compensable rating for pilonidal, perirectal sinus, 
postoperative residuals, is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


